    Case 2:21-cv-01740-PA-AS Document 29 Filed 09/01/21 Page 1 of 1 Page ID #:184

                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-1740 PA (ASx)                                          Date    September 1, 2021
 Title             Federal Insurance Co. v. Toto U.S.A., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                              Court Reporter                     Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS

        Pursuant to the parties’ Joint Report, in which they “agree and stipulate to the remand of
this action to Los Angeles Superior Court,” the Court remands this action to Los Angeles
Superior Court, Case Number 20STCV46099.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
